FILED

JUN - 5 2019
UNITED STATES DISTRICT COURT Clerk, US District Coun
DISTRICT OF MONTANA gS
BILLINGS DIVISION
CV-19-037-BLG-SPW-TJC

AVENUE C APARTMENTS, LLC,

Plaintiff, ORDER
VS.
THE CINCINNATI INSURANCE
COMPANY,

Defendant.

 

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1)(A).
3. The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.

DATED this Sth day of June, 2019.

Lee Cech.

‘Honorable Susan P. Watters,
United States District Judge
